IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GAUGAMELA HOLDINGS, LLC,                  : No. 393 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
THE SCHOOL DISTRICT OF                    :
PITTSBURGH AND GLADSTONE                  :
COMMUNITY PARTNERSHIP, LLC,               :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.